Citation Nr: 1725366	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO. 07-30 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a mid-back disability characterized as dorsal strain with degenerative changes.

2. Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Michelle Marshall, Attorney


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to September 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

The Board previously remanded the Veteran's claim in February 2012 for VA medical examinations and opinions on the Veteran's claimed conditions and to associate Social Security Administration records with the claim's file. In February 2014, the Board once again remanded the Veteran's claim and determined that the March 2012 VA examiner's opinions are inadequate without sufficient supporting rationale. An addendum medical opinion was requested in the February 2014 Board remand. A VA addendum medical opinion was provided in September 2015.

The Board finds that the September 2015 VA examiner in her addendum medical opinion did not consider relevant evidence that the Board had found to be credible. For example, the VA examiner stated that "there is still no evidence of neck or back injury or disease in the Veteran's STRs (service treatment records)." However, in a January 1985 service treatment record, following a slip and fall on icy stairs, the Veteran complained of right upper back pain, slight tingling in the right upper extremity, and slight pain when he tilted his head to the left side. A service treatment record dated May 1983 indicates that the Veteran was seen in the emergency room for severe pain to the lower back. In an August 1989 service treatment record, the Veteran complained of mild neck stiffness. The probative value of the September 2015 VA addendum medical opinion is diminished without consideration of these specific records. As such, a remand is required for a VA addendum medical opinion that considers and addresses the service treatment records discussed above. See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premises are not probative); Dalton v. Nicholson, 21 Vet. App. 23 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the VA examiner who provided the September 2015 VA addendum medical opinion, or to a qualified medical professional if the examiner is unavailable, to provide an addendum opinion(s). If the examiner finds that an examination is necessary, then schedule an examination.  If an examination is scheduled, any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be performed. The rationale for all opinions expressed must be provided. Based on examination results (if applicable) and a review of the record, the examiner should identify any back or cervical spine disabilities present.

The VA examiner's attention is drawn to the following:

* The Veteran served on active duty from June 1980 to September 1993.

* A May 1983 service treatment record shows the Veteran was sent to the emergency room for severe pain to the lower back. See VBMS document type entitled "STR - Medical," received 01/07/2015, on p. 8.

* A January 1985 service treatment record shows the Veteran complained of right upper back pain after a slip and fall on icy stairs. The examiner noted that there was slight tingling in the right upper extremity and pain when the Veteran tilted his head to the left side. See VBMS document type entitled "STR - Medical," received 01/07/2015, on p. 9.

* A May 1985 service treatment record shows the Veteran complained of lower back pain. See VBMS document type entitled "STR - Medical," received 01/07/2015, on p. 6.

* An October 1987 service treatment record shows the Veteran complained of a stiff neck. See VBMS document type entitled "STR - Medical," received 01/07/2015, on p. 7.

* An August 1989 service treatment record indicates the Veteran complained of mild neck stiffness. See VBMS document type entitled "STR - Medical," received 01/07/2015, on p. 5.

* An August 1989 service treatment record shows the Veteran complained of a sore neck. See VBMS document type entitled "STR - Medical," received 01/07/2015, on p. 6.

* A February 1990 re-enlistment examination shows an abnormal clinical evaluation of the spine and other musculoskeletal system, noting "exaggerated lumbar lordosis -NCD [(not considered disabling)]." See VBMS document type entitled "STR - Medical," received 01/07/2015, on p. 11.

* A February 1990 report of medical history accompanying the re-enlistment examination reflects that the Veteran denied recurrent back pain. See VBMS document type entitled "STR - Medical," received 01/07/2015, on p. 9.

* A May 1993 separation examination shows a normal clinical evaluation of the spine and other musculoskeletal system, however noting "mild lordosis lumbar." See VBMS document type entitled "STR - Medical," received 01/07/2015, on p. 6.

* A May 1993 report of medical history accompanying the separation examination reflecting that the Veteran denied recurrent back pain. See VBMS document type entitled "STR - Medical," received 01/07/2015, on p. 7.

* A November 1998 VA examination report shows the Veteran claimed that the onset of his spine pain over the cervical dorsal spine was the late to mid 1980's and that an MRI scan in 1995 showed some underlying degenerative joint disease. The diagnosis was cervical dorsal strain with degenerative disc disease and right radiculitis. The examiner noted that there was full range of motion in the cervical dorsal spine. See VBMS document type entitled "VA Examination," received 11/30/1998, on p 5.

* A November 1998 radiology report accompanying the November 1998 VA examination report indicates that the cervical spine disc spaces were within normal limits and an impression of no significant bone pathology of the cervical spine. Minimal degenerative arthritic changes of the dorsal spine with minimal anterior wedging of some of the dorsal vertebral bodies were noted. See VBMS document type entitled "VA Examination," received 11/30/1998, on p 10-11.

* A June 1999 VA medical record shows a diagnosis of degenerative joint disease of multiple discs in the cervical spine and thoracic spine. See VBMS document type entitled "Medical Treatment Record - Government Facility," received 07/13/1999, on p 2.

* A May 2001 VA medical record reflecting that the Veteran was status post a motorcycle accident where the Veteran hit a pothole and fell. Imaging of the cervical spine showed no significant abnormality of the vertebral bodies, neural arches, present disc spaces or adjacent soft tissue, and normal range of motion. The radiologist's impression was a normal cervical spine study, including flexion and extension. See VBMS document type entitled "Medical Treatment Record - Government Facility," received 08/27/2007, on p. 1.

* A January 2006 VA MRI of the thoracic spine shows that the radiologist entered an impression of degenerative changes of the thoracic spine and a "suggestion of probably old central/left paracentral disc protrusion in contact with the cord at level of T8-T9 noted on an old report of the thoracic spine MRI of 1999. See VBMS document type entitled "Medical Treatment Record - Government Facility," received 02/09/2006 on p. 1-2. See also VBMS document type entitled "Medical Treatment Record - Government Facility," received 07/08/1999 on p. 10, 14 (indicating the old examination from 1995 was found on 4/29/99 and in comparison to the examination performed in April 1999, there was no gross changes of the degenerative joint disease in the thoracic spine.), p. 25; VBMS document type entitled "VA 10-1000 Hospital Summary and/or the Compensation and Pension Exam Report," received 07/19/1995 p. 1.

* In a December 2006 statement from the Veteran, he reports he fell down a flight of steel stairs during service multiple times on naval vessels and believed this caused his disabilities. See VBMS document type entitled "VA 21-4138 Statement In Support of Claim," received 01/03/2007 on p. 1. See also VBMS document type entitled "Hearing Testimony," received 02/21/2006 on p. 8; VBMS document type entitled "Hearing Testimony," received 01/11/2005 on p. 5.

While the Board has provided some of the relevant facts above, the examiner is to review the entire record, examine the Veteran if determined necessary, and then answer the following questions: 

a. Does the Veteran currently have a mid-back/dorsal spine disability?

b. For each mid-back/dorsal spine disability offered, the examiner is asked to address whether it is at least as likely as not (50 percent probability or more) that such disability had its onset in service.

c. The examiner must address specifically whether any offered mid-back/ dorsal spine disability is at least likely as not related to or caused by a slip and fall from stairs aboard a naval ship, including the January 1985 incident mentioned in service treatment records.

d. If arthritis of the dorsal spine is found, but the answer to subparagraphs (b) and (c) above is "no," then the examiner is asked to address whether it is at least as likely as not that arthritis arose within one year of separation from active military service in September 1993 (thus, in approximately September 1994).

e. Does the Veteran currently have a cervical spine disability?

f. For each cervical spine disability offered, the examiner is asked to address whether it is at least as likely as not (50 percent probability or more) that such disability had its onset in service.

g. The examiner is asked to specifically address whether any offered cervical spine disabilities is at least likely as not (50 percent probability or more) related to or caused by a slip and fall from stairs aboard a naval ship, including the January 1985 incident mentioned in service treatment records.

h. If arthritis of the cervical spine is found, but the answer to subparagraphs (f) and (g) above is "no," then the examiner is asked to address whether it is at least as likely as not that arthritis arose within one year of separation from active military service in September 1993 (thus, in approximately September 1994).

A full rationale must be provided for all medical opinions given. If the examiner is unable to provide an opinion without resorting to mere speculation, he or she should explain why this is so. The examiner shall then explain whether the inability to provide a more definitive opinion is the result of a need for more information and indicate what additional evidence is necessary, or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4. After the above is complete, readjudicate the Veteran's claims. If any claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

